EXAMINER’S COMMENT
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.
 Terminal Disclaimer
The terminal disclaimer filed on 12/30/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of D843115 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Specification
Amendments to the specification were received on 12/30/2020. These amendments are acceptable. 
Drawings
The replacement drawings were received on 12/30/2020.  These drawings are acceptable.
Allowable Subject Matter

    PNG
    media_image1.png
    307
    440
    media_image1.png
    Greyscale

Min Figure 1, Annotated
the closest Min does not teach multiple primary arms. Additionally, a combination of these references would not have been obvious. Therefore, Claim 1 and all of its dependents, claim 12 (which contains all the limitations of claim 1, as amended by applicant), and claim 16 and all of its dependents are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D AGGER whose telephone number is (571)270-1801.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/THOMAS DREW AGGER/Examiner, Art Unit 3772                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772